Third District Court of Appeal
                               State of Florida

                           Opinion filed June 24, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1045
                 Lower Tribunal Nos. 81-25758C & 81-27294B
                             ________________

                                  Paul Lewis,
                                      Petitioner,

                                         vs.

                            The State of Florida,
                                   Respondent.


     On Petition for Writ of Certiorari to the Circuit Court for Miami-Dade
County, Stephen T. Millan, Judge.

      Paul Lewis, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before SUAREZ, LAGOA, and FERNANDEZ, JJ.

      SUAREZ, J.

      Paul Lewis appeals an order denying (as untimely) a motion to mitigate

sentence pursuant to Florida Rule of Criminal Procedure 3.800(c). While an order
denying, on its merits, a motion to mitigate a sentence is not appealable, see e.g.,

Smith v. State, 902 So. 2d 293 (Fla. 3d DCA 2005), the appeal of an order

dismissing or denying the motion as untimely may be treated as a petition for writ

of certiorari. Iglesias v. State, 76 So. 3d 370 (Fla. 3d DCA 2011). We do so here

and, having reviewed the record, conclude the trial court correctly determined the

motion was untimely.

      Petition dismissed.




                                         2